Citation Nr: 0335794	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right wrist.  

3.  Entitlement to service connection for eye pain.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of tongue laceration.  

5.  Entitlement to a disability rating greater than 20 
percent for residuals of lumbar spine injury.    

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  He 
had a verified period of active duty for training from 
September 1964 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1995, 
April 1996, December 1998, and June 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The case returns to the Board following a remand to the RO in 
February 2001. 

The Board notes that review of the claims folder has revealed 
additional issues raised by the veteran but not yet 
adjudicated by the RO.  Specifically, the Board construes 
statements in the March 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, as claims for service connection for 
headaches and depression and attempts to reopen claims for an 
earlier effective date for disability ratings for the 
service-connected residuals of tongue laceration and 
residuals of lumbar spine injury, denied by the Board in its 
February 2001 decision.  The Board also finds that statements 
in the February 2002 VA Form 9 and the March 2003 VA Form 9 
raise the issue of service connection for a cardiac disorder, 
to include chest pain.  Finally, the veteran's June 2003 
statement is construed as raising a claim for an increased 
disability rating for service-connected hearing loss.  These 
issues are referred to the RO for the appropriate action.   

The Board also refers to the RO a matter that requires 
clarification.  VA regulation requires that, if a rating 
decision made determinations on several issues, the notice of 
disagreement with that rating decision must identify the 
specific determinations with which the veteran disagrees.  
38 C.F.R. § 20.201 (2003).  If the RO receives a notice of 
disagreement following a multiple-issue rating action and it 
is not clear which issue or issues the veteran desires to 
appeal, the RO should request from the veteran or his 
representative clarification sufficient to identify the issue 
or issues being appealed.  38 C.F.R. § 19.26.  In the March 
2003 VA Form 9, the veteran stated that he disagreed with the 
January 2003 rating decision.  That rating decision addressed 
the current disability ratings for five of the veteran's 
service-connected disabilities.  The March 2003 VA Form 9 in 
this case does not identify the issues from the January 2003 
rating decision with which the veteran disagreed.  However, 
the RO has not sought clarification from the veteran or his 
representative as to the issue or issues he wants to appeal.  
Thus, the Board finds that it is not yet clear which, if any, 
issues have actually been placed in appellate status.  
Accordingly, the appropriate remedy is to refer the matter to 
the RO for the required clarification rather than to remand 
the matter for the RO to issue a statement of the case.  See 
Jarvis v. West, 12 Vet. App. 559 (1999) (there is no breach 
of 38 C.F.R. § 19.26, which requires the RO to seek 
clarification of the issue on appeal, when the notice of 
disagreement is clear); Manlincon v. West, 12 Vet. App. 238 
(1999) (when claimant's statement expressly disagreed with 
the RO's denial of entitlement to dependency and indemnity 
compensation, it was a notice of disagreement that initiated 
appellate review of the decision on that issue, such that a 
remand was required for the RO to issue a statement of the 
case). 




REMAND

Review of the claims folder reveals requests for Travel Board 
hearings on a VA Form 9 submitted by the veteran in February 
2002 and again in March 2003.  In addition, the Board also 
finds even earlier requests for a Travel Board hearing.  
There is no indication that the veteran has ever been 
scheduled for such a hearing or that the hearing request has 
been withdrawn.  A remand is required to comply with the 
veteran's request.  

In addition, the Board notes that the veteran submitted in 
July 2003 a statement in which he indicates that he disagreed 
with the June 2003 rating decision that found no new and 
material evidence to reopen a claim for service connection 
for hypertension, denied service connection for DJD of the 
right wrist, and denied an increased disability rating for 
residuals of lumbar spine injury.  The Board emphasizes that 
this statement was specific as to the issues in the multiple-
issue rating decision with which the veteran disagreed.  
38 C.F.R. § 20.201.  Because the notice of disagreement 
placed those issues in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon, 12 
Vet. App. at 240-41. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative with a statement of 
the case on the issues of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
hypertension, entitlement to service 
connection for DJD of the right wrist, 
and entitlement to an increased 
disability rating for residuals of lumbar 
spine injury.  The RO should allow the 
applicable period of time for the veteran 
to perfect his appeal by submission of a 
VA Form 9 or other comparable 
correspondence or communication.  

2.  The RO should schedule the veteran 
for a Travel Board hearing. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


